DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2021 has been entered.
This Office Action is also in response to applicant’s amendment filed on April 7, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 5 and has newly added claims 8-11.  
Claims 1, 4, 5, and 7-11 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 4, 5 and 7 and newly added claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Drinkwater (US 2010/0085642 A1) in view of the patent issued to Schilling et al (PN. 7,719,733), US patent application publication by Walter et al (US 2012/0162771 A1) and US patent application publication by Schilling et al (US 2015/0192897 A1).
Claims 1 and 5 have been amended and claims 8-11 have been newly added to necessitate the new grounds of rejection.  
Drinkwater teaches a diffractive device serves as the display that is comprised of an uneven structure, (laminated element 3, 4, 5, Figure 1), having an uneven surface, which serves as an incident surface on which light is incident wherein the uneven surface includes a section in which protrusion surfaces and depression surfaces alternate in an arrangement direction, (please see Figures 1, 3A and 3B).  Drinkwater teaches that each protrusion surface has a shape of strip extending in an extension direction perpendicular to the arrangement direction, (the cross section view of the protrusion surfaces and depression surfaces), each protrusion surface tapers toward a top section in a thickness direction of the uneven structure.  Drinkwater also teaches that each depression surface has a shape of a strip extending in the extension direction and each depression surface tapers toward a bottom section in the thickness direction of the uneven structures, (please see Figures 1, 3A and 3B).  Drinkwater teaches that the protrusion surfaces and the depression surfaces are arranged at a period that limits reflection of the light that is incident on the uneven surface in a front view direction of the uneven surface and diffracts the light incident on the uneven surface to emit diffracted light, (please see Figures 1, 3A and 3B).  
oblique view direction of the uneven structure if the incident light is incident at normal diction to the uneven structure.  Schilling et al (‘733) in a same field of endeavor teaches that uneven structure, with protrusion surfaces and depression surfaces, may be designed and formed to allow light be diffracted at oblique angle when the incident light is incident at non-normal angle, (please see Figure 3), wherein an incident light (15) incident at non-normal direction to the uneven structure (19) is diffractively reflected in oblique directions (22-25).  It would then have been obvious to one skilled in the art to apply the teachings of Schilling et al to modify the uneven structure to be able to diffract light at oblique angles or directions, when the incident light is incident at general non-normal direction to allow the condition to allow oblique viewing directions be broaden.  
Drinkwater teaches that the uneven structure is a reflective holographic or diffractive device, (please see paragraph [0105]) that comprises reflective metal layer in the uneven structure, (please see Figure 19).  Schilling et al (‘733) also teaches the uneven structure being a reflective diffractive structure may comprise reflective layer (13, Figure 3) made of metal on the uneven structural surface, (please see column 5, lines 60-63).  Metal layer typically has the property of absorbing light, this makes the reflective uneven structure also has property of absorbing light.  
Drinkwater further teaches that a side from which the light is incident on the uneven surface is an observation side, (please see Figure 1).  A point at predetermined position on the observation side is a first fixed point and a point at a position different the first fixed point on the observation side is a second fixed point, (please see Figure 1, such fixed points can be arbitrarily identified on the observation side).  The arrangement direction is a first arrangement direction first extension direction.  The protrusion surfaces are first protrusion surfaces and the depression surfaces are first depression surfaces. A direction intersecting the first arrangement direction may be identified as a second arrangement direction.  As shown in Figure 23, the uneven surface is partitioned into a plurality of pixels that are arranged in a lattice, wherein the plurality of pixels includes a first arrangement pixels, which includes the first protrusion surfaces and the first depression surfaces alternating in the first arrangement direction and emit diffracted light toward the first fixed point and second arrangement pixels which includes second protrusion surfaces and second depression surfaces alternating in the second arrangement direction and emit diffracted light toward the second fixed point.  Each second protrusion surface has a shape of strip extending in a second extension direction perpendicular to the second arrangement direction.  Each second protrusion surface tapers toward a top section in the thickness direction of the uneven structure and each depression surface has a shape of strip extending in the second extension direction perpendicular to the second arrangement direction, (please see Figures 23, 3A and 3B).  Each second depression surface tapers toward a bottom section in the thickness direction of the uneven structure.  
 The second protrusion surfaces and second depression surfaces are arranged at a period that limits reflection of light that is incident on the second arrangement pixels in a front-view direction of the second arrangement pixels and diffracts light incident on the second arrangement pixels to emit diffracted light in an oblique viewing direction of the second arrangement pixels when the incident light is incident at normal angle.  In light of the teachings of Schilling the uneven structure, with protrusion surfaces and depression surfaces, may be designed and formed to allow light be diffracted at oblique angle when the incident light is incident at non-normal angles, (please see Figure 3), namely an incident light (15) incident at non-normal direction to 
 It is based the diffraction theory, that the diffractive uneven structures having the protrusion surface/depression surface arranged in different orientation will diffract light into different direction and therefore different fixed point.  
Drinkwater teaches that the uneven surface includes first arrangement pixels and second arrangement pixels (please see Figure 23), arranged in lattice wherein the uneven surface may be identified to include regions that include more than one of the pixels.  Walter et al in the same field of endeavor teaches pixelated optical filter that is comprised of first grating pattern (P1), second grating pattern (P2) and third grating pattern (P3) such that each has a specific and different period (p1, p2, or p3), (please see paragraph [0165]).  Walter et al teaches that a color pixel or a first region may comprise a plurality of first pixel groups containing the first grating pattern (P1) and second grating pattern (P2), (please see Figure 9A).  This first region would have specific color effect defined by the first and second grating patterns.  Similarly, a second color region comprising a plurality of second pixel groups containing the second grating pattern (P2) and the third grating pattern (P3).  The second region would have a different color effect defined by the second and third grating patterns.  It would then have been obvious to apply the teachings of Walter et al to create color pixels or regions that have different color effects.  
This makes the ratio of a sum areas of the first arrangement pixels (such as P1 grating pattern) to an area of the first region differs from a ratio of a sum of areas of first arrangement pixels (P1 grating pattern) to an area of the second region.  Although this reference does not teach explicitly that a ratio of a sum of areas of the second arrangement pixels (such as P2 
With regard to the phrase that concerns the tangent of the top section forms an inclination angle, between 50 and 80 degrees, with a tangent of a section other than the top section and the phrase concerning the gradient S of a surface connecting the top section and the bottom section in the uneven surface, defining by S=|log10(wb/wt)|-1 wherein the gradient is less than 25,  these features are closely related to the geometric shape of the protrusions and depressions of the uneven surface.  As demonstrated by the uneven surface of Drinkwater, in Figure 3A, as shown bellows: 

    PNG
    media_image1.png
    222
    354
    media_image1.png
    Greyscale

The tangent of the top section does make an inclination angle greater than 50 degrees (such as 56 degrees) with respect to a tangent of a second other than the top section.  In addition, 
Claim 1 has been amended to include the phrase “the uneven surface has a height that is greater than or equal to half the period”.  
Schilling et al (‘897) in the same field of endeavor teaches a decorative element has an uneven structure with an uneven surface including protrusion surfaces and depression surfaces wherein the uneven surface has a height or depth/period ratio of between 0.5 and 2, (please see paragraph [0103]).  This means the height is greater than or equal to half of the period.  It would then have been obvious to one skilled in the art to apply the teachings of Schilling et al (‘897) to design the uneven surface with this height/period ratio for the benefit of having the uneven surface has a desired decorative effect.  
With regard to claim 4, it is within general level of skill in the art to arrange the uneven surface to make lightness of an image displayed by the first region in the front-view direction and lightness of an image displayed by the second region in the front-view direction are substantially equal to each other in the front-view direction for the benefit of allowing uniform lightness be viewed for the displayed image.  
With regard to claim 5, Drinkwater teaches a diffractive device serves as the display that is comprised of an uneven structure, (laminated element 3, 4, 5, Figure 1), having an uneven surface, which serves as an incident surface on which light is incident wherein the uneven surface includes a section in which protrusion surfaces and depression surfaces alternate in an arrangement direction, (please see Figures 1, 3A and 3B).  Drinkwater teaches that each protrusion surface has a shape of strip extending in an extension direction perpendicular to the arrangement direction, (the cross section view of the protrusion surfaces and depression 
Drinkwater teaches that the emitted diffracted light by the uneven structure may be in an oblique view direction of the uneven structure if the incident light is incident at normal diction to the uneven structure.  Schilling et al (‘733) in a same field of endeavor teaches that uneven structure, with protrusion surfaces and depression surfaces, may be designed and formed to allow light be diffracted at oblique angle when the incident light is incident at non-normal angle, (please see Figure 3), wherein an incident light (15) incident at non-normal direction to the uneven structure (19) is diffractively reflected in oblique directions (22-25).  It would then have been obvious to one skilled in the art to apply the teachings of Schilling et al to modify the uneven structure to be able to diffract light at oblique angles or directions, when the incident light is incident at general non-normal direction to allow the condition to allow oblique viewing directions be broaden.  
Drinkwater teaches that the uneven structure is a reflective holographic or diffractive device, (please see paragraph [0105]) that comprises reflective metal layer in the uneven structure, (please see Figure 19).  Schilling et al (‘733) also teaches the uneven structure being a reflective diffractive structure may comprise reflective layer (13, Figure 3) made of metal on the absorbing light, this makes the reflective uneven structure also has property of absorbing light.  
Drinkwater further teaches that the protrusion surfaces being first protrusion surface and depression surfaces are the first depression surfaces with a first period or pitch, (please see Figures 3A and 3B).  Drinkwater teaches that the pitch or period for the periodic protrusion/depression surfaces may be varied to provide diffracted light of different colors such as red, green or blue, (please see paragraph [0128]).  As shown in Figures 2 and 4C to 4E), the uneven surface may be partitioned into a plurality of pixels (please see Figures 2 and 4) each for diffracting different color, (R, G, B).  The means the pixels include first period pixels, such as for red light (R ), include the first protrusion surfaces and the first depression surfaces that are arranged at the first period in the arrangement direction and second period pixels, such as for green light (G), include second protrusion surfaces and second depression surfaces that are arranged at a second period which is different from the first period in the first arrangement direction.  Each second protrusion surface has a shape of a strip extending in the extension direction and each second protrusion surface tapers toward a top section in the thickness direction of the uneven structure.  Each second depression surface has a shape of strip extending in the extension direction such that each second depression surface tapers toward a bottom section in the thickness direction of the uneven structure, (please see Figures 3A and 3B).  The second protrusion surfaces and the second depression surfaces are arranged at the second period which limits reflection of light that is incident on the second period pixels in the front-view direction of the second period pixels an diffracts the light incident on the second period pixels to emit diffracted light in an oblique view direction of the second period pixels when the incident Schilling et al (‘733) the uneven structure, with protrusion surfaces and depression surfaces, may be designed and formed to allow light be diffracted at oblique angle when the incident light is incident at non-normal angles, (please see Figure 3), namely an incident light (15) incident at non-normal direction to the uneven structure (19) is diffractively reflected in oblique directions (22-25).  Such modification would have been obvious to one skilled in the art to expand the condition to allow the light be diffracted by the uneven structures be viewed.  
Drinkwater teaches that the uneven surface includes a first region, which includes more than one of the pixels and a second region which includes more than one of the pixels, wherein the first region may include at least one or more of the first period pixels (such as “R” pixels), and the second region may include at least one or more of the second period pixels (such as “G” pixels).   
Drinkwater teaches that the uneven surface includes first arrangement pixels and second arrangement pixels (please see Figures 2, 4C-4E and 23), arranged in lattice wherein the uneven surface may be identified to include regions that include more than one of the pixels.  Walter et al in the same field of endeavor teaches pixelated optical filter that is comprised of first grating pattern (P1), second grating pattern (P2) and third grating pattern (P3) such that each has a specific and different period (p1, p2, or p3), (please see paragraph [0165]).  Walter et al teaches that a color pixel or a first region may comprise a plurality of first pixel groups containing the first grating pattern (P1) and second grating pattern (P2), (please see Figure 9A).  This first region would have specific color effect defined by the first and second grating patterns.  Similarly, a second color region comprising a plurality of second pixel groups containing the second grating pattern (P2) and the third grating pattern (P3).  The second region would have a 
A ratio between a sum of areas of the first period pixels in the first region (such as the P1 grating pattern) in the first region and a sum of areas of the second period pixels (such as P2 grating pattern) in the first region differs from a ratio between a sum of areas of first period pixels in the second region (such as the P1 grating pattern) and a sum of areas of the second period pixels, (such as P2 grating pattern) in the second region.  
With regard to the phrase that concerns the tangent of the top section forms an inclination angle, between 50 and 80 degrees, with a tangent of a section other than the top section and the phrase concerning the gradient S of a surface connecting the top section and the bottom section in the uneven surface, defining by S=|log10(wb/wt)|-1 wherein the gradient is less than 25, these features are closely related to the geometric shape of the protrusions and depressions of the uneven surface.  As demonstrated by the uneven surface of Drinkwater, in Figure 3A, as shown bellows: 

    PNG
    media_image1.png
    222
    354
    media_image1.png
    Greyscale

The tangent of the top section does make an inclination angle greater than 50 degrees (such as 56 degrees) with respect to a tangent of a second other than the top section.  In addition, 
Claim 5 has been amended to include the phrase “the uneven surface has a height that is greater than or equal to half the period”.  
Schilling et al (‘897) in the same field of endeavor teaches a decorative element has an uneven structure with an uneven surface including protrusion surfaces and depression surfaces wherein the uneven surface has a height or depth/period ratio of between 0.5 and 2, (please see paragraph [0103]).  This means the height is greater than or equal to half of the period.  It would then have been obvious to one skilled in the art to apply the teachings of Schilling et al (‘897) to design the uneven surface with this height/period ratio for the benefit of having the uneven surface has a desired decorative effect.  
With regard to claim 7, it is within general level of skill in the art to arrange the uneven surface to make lightness of an image displayed by the first region in the front-view direction and lightness of an image displayed by the second region in the front-view direction are substantially equal to each other in the front-view direction for the benefit of allowing uniform lightness be viewed for the displayed image.  
With regard to newly added claims 8 and 10, Schilling et al (‘897) teaches that the height or depth of the uneven surface could be greater than the period, (i.e. the ratio height/period assumes value greater than 1, please see paragraph [0103]).  
With regard to newly added claims 9 and 11, Schilling et al (‘897) teaches that the uneven surface has a period in the range from 200 nm to 400 nm, and according to the ratio height/period of between 0.5 and 2, the height may be in the range of 100 nm to 800 nm, (please see paragraph [0103]), that includes the claimed range 200 nm to 750 nm.  

Response to Arguments
Applicant's arguments filed on April 7, 2021 have been fully considered but they are not persuasive. The newly amended claims and newly added claims have been fully considered and it is rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to the amended features and newly added claimed features that have been fully addressed in the reasons for rejection set forth above.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872